


Exhibit 10.05.3

 

Second Amendment to the Citigroup Inc. Amended and Restated Compensation Plan
for Non-Employee Directors (the “Plan”)

(effective as of December 16, 2003)

 

 

1.                                       Subparagraph (b) of Section 7 of the
Plan is hereby deleted and replaced with the following:

 

(b) At the end of each calendar quarter, there shall be credited to the
Director’s Account an amount equal to the cash dividends that would have been
paid on the number of shares of Common Stock credited to the Director’s Account
as of the dividend record date, if any, occurring during such calendar quarter
as if such shares had been shares of issued and outstanding Common Stock on such
record date, and at the Director’s election, made in the manner described in
Section 5(a) above, such amounts shall be either distributed in cash to the
Director or treated as reinvested in additional shares of Common Stock on the
dividend payment date.

 

2.                                       Except as specifically modified herein,
all of the terms and conditions of the Plan shall remain in full force and
effect.

 

--------------------------------------------------------------------------------
